 486DECISIONSOF THE NATIONALLABOR RELATIONS BOARDTecumseh FoodlandandLocal 876,United Food andCommercialWorkers Union,AFL-CIO. Case7-CA-24115May 31, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn July 3, 1985, Administrative Law Judge Mi-chael O. Miller issued the attached decision. TheGeneral Counsel filed exceptions and a brief in sup-port of the exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions, as modified, and to adopt the recom-mended Order.The Respondent operates a retail food store inTecumseh, Michigan. The Respondent's store, Te-cumseh Foodland, is located within a parking lotadjacent to the main highway passing through thecity, and shares neither its building nor its parkinglotwith any other business. Prior to the Respond-ent's opening on October 24, 1984,1 a Kroger gro-cery store occupied the premises now held by theRespondent. Kroger's employees had been repre-sented by the Union; the Respondent's employeesare unrepresented.On December 14, a union business representativeand four other persons, none of whom were everemployed by the Respondent, began picketing andhandbilling at the front entrance of the store. Acovered sidewalk runs along the front of the store;approximately in the center of the store front is anopen area about 11 feet wide and 21, feet deep inwhich the store's entrance and exit doors are locat-ed.Customers entering the store first go throughthe 11-foot entrance into the open area and thenenter through doors located to their left.The five persons stood on the covered sidewalkby the entrance opening, as well as in the entrancearea, and handed out handbills to customers enter-ing and leaving the store. The handbills advisedcustomers that this was a nonunion store that didnot provide union wages and benefits, and appealedto them to shop at union stores. The handbillsstated that these individuals had previously workedat union stores, but had lost their jobs and benefitswhen a new store owner not providing unionwages and benefits took over. The handbill also'Unless otherwise indicated, all dates are 1984listed unionized food stores in the area. Sandwich-style picketsigns,worn by four of the individualshanding out handbills, likewise solicited customersnot to shop at nonunion Foodland and to"PLEASE PROTECT QUALITY JOBS." Thecontent of the handbills, as well as the explicitlegend appearing on the picket signs, is more fullydescribed in the attached judge's decision.The Respondent's owners, Doug Main and TedJohnson, received complaints from two customerswithin the first 5 minutes of picketing and went outand told the pickets that they would have to leave.Johnson informed UnionBusinessRepresentativeArlenHaggard that soliciting was not allowed,pointing to a sign in the window.2 Haggard repliedthat he was not soliciting, he was handing outhandbills. Johnson repeated that they would haveto leave.When Haggard inquired what wouldhappen if they did not leave, Johnson said that hewould call the police and have them escorted out.Haggard responded that they were not there tocause any trouble, so they would leave, and he andthe pickets left the store's entrance area and pro-ceeded out to the parking lot entrances.The pickets then positioned themselves at one ofthe driveway entrances to the parking lot. The Re-spondent's parking lot extends approximately 170feet along the highway, with two entrances, whichare about 100 feet apart. The store is set back ap-proximately 150 feet from the highway. The eastentrance to the parking lot, where the pickets wentupon being asked to leave the store entrance area,isapproximately 36 feet wide, and a public right-of-way consisting of 8 feet of pavement paralleland adjacent to the highway extends between thetwo entrances. Beyond the pavement is a gravelpath,with about a 24-foot wide grassy area be-tween the path and the Respondent's parking lot.Becausesome of the cars entering and leavingthe parking lot contained only a driver, the picketsstood both on the sides and in the middle of the en-tranceway in order to be able to hand the drivers ahandbill. Stopping to receive the handbills causedcongestion along the highway from which the carswere entering, and some drivers complained to thepickets that they were afraid of running over them.On December 17, the pickets returned to the Re-spondent's parking lot,where they handed outhandbills at both the east and west entrances. Theyagain stood on both edges and in the center of thedriveways. On that occasion owner Johnson cameout3 and told the pickets that they could not block2 The specific wording of the sign is not in the record3 There is no contention that the driveway area from which the Re-spondent excluded the pickets was public property rather than the prop-erty of the Respondent as implicitly found by the judge294 NLRB No. 37 TECUMSEH FOODLANDthe traffic coming into his place of business. Hesaid that he wanted them out of the middle of thedriveway, so that customers could get in and out.The pickets then moved to the areas around thedriveway entrances and onto the public right-of-way adjacent to the entrances. The pickets havecontinued to patrol on the public right-of-way andgravel path, and have sometimes stood on the Re-spondent's parking lot near the entranceways, buthave not picketed or handbilled in the en-tranceways since December 17. The Respondenthas not prohibited them fromstandingon its prop-erty near the entrance, or from parking their carson its parking lot. The pickets ceased attempting todistribute handbills.The judge found that the Respondent did notviolate Section 8(a)(1) of the Act by ordering theUnion's pickets and handbillers to leave its proper-ty, taking into account the number and location ofthese individuals at the store's entrance and in themiddle of the Respondent's driveways. In so doing,he considered the Union's statutorily based right toengage in lawful consumer handbilling and areastandards picketing, balanced that against the Re-spondent's private property rights, and concludedthat the Union's gathering of five peoplein a rela-tively small area around the store's entrance and itsimpeding of the flow of traffic at the Respondent'sdriveways exceeded appropriate bounds in whichthe Union's trespassory activity might be justified.For the reasons set forth below, we affirm thejudge's dismissalof the complaint.InJean Country,291NLRB 11 (1988), we re-cently reexamined and clarified our analytical ap-proach in access cases. We noted there that in allaccesscases,our essential concern will be thedegree ofimpairmentof the Section 7 right ifaccess should be denied, as it balances against thedegree ofimpairmentof the private property rightif access should be granted. Consideration of theavailabilityof reasonably effective alternativemeans is especially significant in this balancingprocess. But in the final analysis, there is no simpleformula that will determine the result in everycase.4A number of factors relevant to assessing theweight of property rights, Section 7 rights, and al-ternative means of communication were set forth inJean Country,but we also noted a certain interde-pendence of these factors. Thus, we observed,"whether a particularsitus is avast expanse orcramped quarters may be relevant both to definingthe strength of the property right and to decidingthe reasonableness of conducting the Section 7 ac-487tivity on its perimeter as an alternative means ofcommunication."5 While we largely agree with thejudge's assessmentof factors relevant to the properaccommodation of Section 7 and property rights inthis case, we have decided to fully state our rea-sons for dismissing the complaint on the basis ofthe rationale inJean Country.In agreement with the judge, we find that theUnion'smessageherewas primarily intended tobenefit union members employed elsewhere but didhave a potential to benefit the Respondent's em-ployees, that the message was directed at a diversepopulationconsistingof the Respondent's custom-ers,which was not readily identifiable, and thatthis audience could not reasonably be reached bydirect personal contact, telephone, or mail.Welikewise agree that it would not be reasonable toinsist that the Union undertake the burden and ex-pense of a public media campaign when there wasno certainty that such a campaign would evenreach its intended audience.We further agree that, due to the detailed natureof the Union'smessageinwhich it sought to givepotential customers information on which to decidewhether to shop at the Respondent's store and toinform them of stores at which they might shop ifthey preferred unionized stores, the informationcould not be fully contained on a picket sign. Wealso agree,however, that the Respondent was priv-ileged to insist that the handbillers and pickets notstand in the driveways of its property impeding theflow of traffic. Indeed, UnionBusinessRepresenta-tiveHaggard himself testified that the Union dis-continued handbilling at the property entrances be-cause it was too dangerous.Like the judge, we find that a proper balancingof the parties' rights here would permit the Unionto distribute its handbills in some manner and atsome place on the Respondent's property. We find,however, that the manner in which the Union heresought to exercise its Section 7 right-by congre-gating five pickets and handbillers in thesmall areanear the entrance to the Respondent's store-im-permissibly impaired theRespondent'sprivateproperty rights. The Respondent was the sole oc-cupant of the property on which its store and park-ing lot are located, and there was no evidence thatthe Respondent allowed anyone onto its propertyother than for the purpose of shopping at its store.Nor was there evidence of usage of the propertyby any other group or organization; the property infact appears to have been posted against all solicita-tion.As the judge noted, UnionBusiness Repre-sentativeHaggard testified without contradiction4 Jean Country,supra at 145 Id at 13 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat store owner Johnson referred to a sign in thestorewindow prohibiting solicitation and threat-ened to call the police if the pickets and handbillersrefused to leave.Record photographs and exhibits show approxi-mately an 11-foot opening from the covered side-walk fronting the store into the 11- by 21-foot en-trance area in which the store's doors are located.Soft drink and newspaper vending machines arealso situated in the entrance area. When asked bythe judge to'mark on an exhibit where the four orfive pickets and handbillers were standing whenasked to leave the front of the store, Union Busi-nessRepresentative Haggard marked locations oneach side of this 11-foot opening. Four of the indi-viduals standing in these locations were wearingsandwich-style picket signs.We find, in agreement with the judge, that theRespondent was not required to surrender accessto its property without limitation to nonemployeeswhose numbers and location would tend to impedethe access of patrons to its store.6 The Respondenthad maintained a substantial private property inter-est in its commercial establishment, and the Unioncould just as effectively have communicated itsmessage to the customers by locating one or twopickets to' distribute handbills "near the store'sdoors, or perhaps by having the handbills distribut-ed at some other location on the property. There-fore, because we find that the manner in which theUnion exercised its Section 7 right impermissiblyinterfered' with the Respondent's private propertyright to have its store's entrance be free and uncon-gested, and because the Union could effectivelycommunicate its message to the Respondent's cus-tomers in a less physically obtrusive way, we con-clude that the Respondent did not violate Section8(a)(1) of the Act 'by ordering the Union's picketsand handbillers to leave the areas near the store'sentrance and in the middle of its driveways.' Ac-s The General Counsel has excepted to the judge's reliance on hearsayevidence to establish that the pickets orally insulted patronsias well Spe-cifically, owner Johnson testified, over the General Counsel's objection,that an older lady had told him that the pickets told her not to come intothe store and that she heard cussing behind her back when she proceededinto the store anyway Johnson further testified that an elderly gentlemanwho had to use the handicapped ramp told him that the pickets were inhisway, and that he had a hard time getting by them Because we findthat the evidence with respect to the number and placement of the pick-etswarrants dismissal of the complaint,we find it unnecessary to rule onthe General Counsel's exception'On the facts of this case, the critical aspect in balancing the Sec 7and property rights is, in our view, whether the number and placement ofthe pickets unnecessarily,interfered with the Respondent's property rightsbecause they were reasonably likely to interfere with access of patrons tothe storeUnlike our dissenting colleague, we would not require directevidence that ingress or egress of patrons was actually interfered with inorder to conclude that the Union impermissibly impaired the Respond-ent's rights to have access to its store unimpededThe underlying principleat issue isone of accommodation-specifical-ly, "how to accommodate the exercise of rights guaranteed under Sectioncordingly, we shall adopt the judge's recommendedOrder dismissing the complaint.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER CRACRAFT, dissenting.I respectfully dissent. Contrary to my colleagues,I am unable to conclude that the manner in whichthe Union exercised its Section 7 right diminishedthat right to such an extent that it was outweighedby the property interest in a grocery store side-walk. This is so particularly where, as here, therewas no effective alternative means with which topublicize the dispute.Accordingly, I would findthat the Respondent violated Section 8(a)(1) of theAct by ordering the Union's pickets and hand-billers to leave the area near the store's entrance.Icompletely agree with my colleagues' analysisof this case up to a certain point. Initially, I agreethat the Union was engaged in protected activitywhen it conveyed the message that the Respond-ent's store was nonunion and encouraged custom-ers to patronize unionized facilities. Further, Iagree that the Union's intended audience couldonlybe effectively reached on the Respondent's proper-ty rather than at the perimeter or by use of publicmedia.Finally, I agree that the Respondent's privateproperty interest in its commercial establishment,which was solely occupied by it and utilized exclu-sively for the purpose of shopping, was substantialbut may nevertheless be required to yield to theSection 7 right. However, unlike my colleagues, Ido not conclude that the manner in which theUnion exercised its Section 7 right impermissiblyimpaired the Respondent's private property rights.The areas at which the picketing and handbillinginitially occurred were an entry area 11 feet wide7 of the Act with a propertyowner's rightto protect his propertyagainstintrusions by those whom he has not invited to enter "Jean Country,291NLRB 11 (1988) This accommodation must be obtained, we are told bythe Supreme Court, "with as little destruction of one as is consistent withthe maintenance of the other "NLRB v Babcock & Wilcox Co.,351 U.S105, 112 (1956) Thus, while some yielding of a property right may berequired to avoid destruction of a Sec 7 right, that required yieldingshould not be more than is necessary As stated inJeanCountry, we arecharged with permitting infringements on one right only to the extentnecessary to maintain the otherJean Country,supra, at 12In balancing the Sec 7 and property rights here, we find thereasona-ble likelihood that patrons would have difficultyin gaining access to theRespondent's store due to the number and location of the pickets andhandbillers at the store's only entrance to exceed that infringement of theRespondent's property rights which is necessary in order to accommo-date the exercise of rights guaranteed by Sec. 7 Contrary to our dissent-ing colleague,the Union did have at least one alternative means of com-municating its messarge it could simply have placed fewer persons at thestore's entrance doors TECUMSEH FOODLANDand 21 feet deep and a 6-foot wide sidewalk run-ning along the front of the store. These areas areopen and adjoin the Respondent's parking lot. Inthe 5 minutes the Union was able to communicateitsmessage to the Respondent's customers beforebeing required to leave, the five individuals whohandbilled positioned themselves on the sidewalknear the front of the entry area at opposite ends ofthe 11-foot wide opening to the area. Four of thefive handbillers also acted as pickets, wearing sand-wich-style signs that were tapered to their bodiesand did not extend beyond their sides. According-ly, the use of pickets created no greater obstructionthan that entailed by five people standing near thefront of the entry area.Although my colleagues conclude that the num-bers and location of the handbillers/pickets would"tend to impede the access of patrons to [the Re-spondent's] store," the record contains no directevidence that any interference with ingress oregress occurred. I would require such proof beforeconcluding that the Union's manner of engaging initsSection 7 right diminished that right. Thedanger of drawing conclusions on interference withcustomer ingress and egress absent direct evidenceis readily evident in this case. On the basis of sucha conclusion without evidence, the majority herepermits the exclusion of a union from private prop-erty while essentially acknowledging there are noalternative means of communication.1Absent such direct evidence, I conclude that theUnion's exercise of its Section 7 right did not im-permissibly interfere with the Respondent's privateproperty right in light of the absence of reasonablealternativemeans.My colleagues' speculation that"the Union could just as effectively have communi-cated its message to the customers by locating oneor two pickets to distribute handbills near thestore's doors or perhaps by having the handbillsdistributed at some other location on the property"is illusory. The Union was ordered off the propertywithout distinction for where they were standing.Even if I were to agree that the manner inwhich the Union picketers and handbillers exer-cised their rights in this case diminished their Sec-tion 7 rights, I would not find that those rights di-minished to the point that the Respondent's proper-ty rights prevailed. Although it is appropriate forthe Board to examine the manner of exercise of aSection 7 right, I would not allow this factor suchpredominancein assessingthe strength of the right.iThemajority states that the Union's alternative means of communica-tionwas to place fewer persons at the store's entrance doorsWhere, ashere, the Union was asked to leave private property without specificallybeing told that picketer/handbiller density was the cause of the ejection,Iwould not hold the Union to know of such an alternative Therefore, Iwould not find such an alternative to be reasonable489In my view, the manner in which a clearly protect-ed Section 7 right is exercised should only berelied on to countenance an employer's total exclu-sion of the exercise of that right in exceptional cir-cumstances and then only based on direct evi-dence.2 Neither is present here.2 The majority states that they would not require more yielding of oneof the juxtaposed rights than is necessary and would permit infringementson one right only to the extent necessary to maintain the other And yet,the majority extinguishes the employees' Sec 7 right here without anydirect showing of a significant diminishment of the property rightJamesP. Stevens, Esq.,for theGeneral Counsel.John J.Mallon,Esq. (BrianM Smith & Associates),ofTroy,Michigan,for theRespondent.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge. Thiscasewas heard on 2 May 1985 in Detroit, Michigan,based on an unfair labor practice charge filed by Local876,UnitedFood and Commercial Workers Union,AFL-CIO (the Union), on 17 December 1984 and acomplaint issued by the Acting Regional Director ofRegion 7 of the National LaborRelationsBoard (theBoard), on 29 January 1985. The complaintalleges thatTecumseh Foodland (Respondent), violated Section8(a)(1) of the National Labor Relations Act (the Act), byprecluding the Union from handbilling and picketing onRespondent's propertyin circumstanceswhere no otherlocation offered areasonablealternative for such activi-ties.Respondent's timely filed answerdeniesthe commis-sionof any unfair labor practices.All parties were afforded full opportunity to appear, toexamineand to cross-examine witnesses,and to argueorally.A brief was filed by Respondent. That brief, andthe cases cited by the General Counsel at the close ofhearing, have been carefully considered.Based uponthe entire record, including my observa-tion of thewitnessesand theirdemeanor,Imakethe fol-lowingFINDINGS OF FACT1.RESPONDENT'S BUSINESSAND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is a Michigan corporation engaged in Te-cumseh, Michigan in the operation of a retail food store.Jurisdiction is not in issue. The complaint alleges, Re-spondent admits (either in its answer or by stipulation),and I find and conclude that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act. 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII.THE ALLEGED UNFAIR LABOR PRACTICESA. TheSettingRespondent's grocery store stands within a parking lotadjacent to the main highway passing through of Tecum-seh,Michigan(M-50). That store occupies the onlybuilding within that parking lot and no other business en-terprises share either the parking lot or the building.Along the front of the store is a covered sidewalkwhich is between 6 and 11 feet wide.The entrance tothe store is directly off this sidewalk,near the center ofthe store front,and is itself an open area approximately11 feet wide by 21 feet deep.The doors into the storeare within this latter area.Respondent's parking lot extends from the front of thestore approximately 150 feet to the highway and occu-pies approximately 170 feet along that highway. Thereare two driveway entrances,about 100 feet apart, fromthe highway into the parking lot. The entrance to theeast is about 30 feet wide and the second entrance, to thewest,is 36 feet wide.Between the two entrances there isa public right-of-way consisting of 8 feet of pavementparalleland adjacent to the highway, a 2-foot-widegravel path,and a 24-foot-wide grassy area(which issomewhat depressed for drainage)immediately adjacentto the parking lot. There is no curb and there appear tobe no sidewalks for pedestrian traffic. The traffic on M-50 moves at speeds of 30 miles per hour to the postedspeed limit of 45 miles per hour or fasterB. Picketing and HandbillingRespondent's store opened for business on 24 October1984.1 It has a work force of about 35 The store wasformerly owned by Kroger and, as, a Kroger store, itsemployees had been represented by the Union. Respond-ent's employees,it appears,are unrepresented.On 14 December, sometime before noon, Arlen Hag-gard, the Union's business representative, arrived at thefront entrance of Respondent's store accompanied by atleast four other individuals, none of whom had been orwere currently employed in this store. Those four werewearing sandwich board type picketsignsbearing thefollowing legend:PLEASE PROTECTQUALITY JOBSDO NOTSHOPFOODLANDNON-UNIONThe five personsstood on the 6-feet-wide coveredsidewalk by the opening to the store's entranceway andin the 11-foot by 21-footentranceway itself.They dis-tributed a handbill to customers entering and leaving thestore.In that handbill,the Union asserted that these indi-viduals had previously worked in unionizedfoodstores,enjoyed"a decent wage, health insurance,and lookedIAll dates hereinafter are 1984 unless otherwise specifiedforward to a nice pension." They lost those jobs andbenefits, it claimed, when a new store owner took over,hired new and "mainly part-time employees"and did notprovide union wages and benefits. After giving furtherdetails concerning the trend toward nonunion conditionsin food stores, the handbill asserted the Union's intentionto stem this trend and asked for the readers' support.Specifically, the recipients of the handbill were asked:HELP US AND YOURSELFDON'T SHOPNON-UNION FOOD STORESSHOP UNIONOn the reverse side of the handbill, the shoppers werereferred to 25 unionized food stores.After about 5 minutes, during which time they had al-legedly received comments from two incoming custom-ers,2Respondent's owners, Doug Main and Ted John-son, spoke with Haggard and the pickets. Johnson toldHaggard that they were on his private property andwould have to leave. After a brief discussion,3 Haggardand the pickets left the store front area and proceeded tothe driveway entrances to the parking lot. With picketsstanding in the middle of the 30-foot driveway at the eastend of the parking lot and on both the left- and right-hand sides of that driveway, an attempt was made topass the handbills to customers entering and leaving theparking lot.In most cases, the car windows were rolledup due to the weather conditions and the efforts at distn-bution in this fashion caused congestion along the high-way whenever a driver would stop to receive a flyer.Some drivers complained to them about the blockages.Because some of the cars contained only a driver, at-tempts to pass handbills from the right-hand side of thecar,which the pickets could possibly reach from thesides of the driveway, were ineffective.Haggard and the pickets returned to the parking lot on17December. On that day, they attempted to distributethe handbills to cars entering and leaving both the eastand west driveways They stood at various points nearthe center of the driveways so as to be able to reach thedrivers'windows and they also stood on both edges ofthe driveways.Johnson came out once again and as herecalled it, told the pickets that they could not stand inthe driveway and block trafficentering or leaving hisparking lot. He believes that he told them either to stepoff to the side of the driveways or to go into the publicright of way.42No direct evidence of confrontations or blocking was offered. Re-spondent'svice president testified that "an older lady,"whom he de-scribed as"upset,"reported that the pickets had "told her not come intothe store"She allegedly heard cussing behind her back as she enteredSimilarly,an "elderly gentleman"who had come up the handicap rampat the east end of the sidewalk complained to Johnson that he had a"hard time" getting by the pickets2Haggard testified, without contradiction, that Johnson referred to asign prohibiting solicitation and threatened to call the police if they re-fused to leave4The testimony of picket Peggy Winzeler is essentially consistent withthat of Johnson She acknowleged that the pickets were both in andalongside the driveways As she recalled the exchange with Johnson, heContinued TECUMSEH FOODLANDSince 17 December, the Union has continued to main-tain pickets displaying theirsignsin the areas around thedriveway entrances to Respondent's parking lot. In gen-eral, they have stationed themselves on the public rightof way adjacent to these driveways, on occasion, theyhave stood on Respondent's property in the parking lotnear the entrance. In addition, the pickets regularly parktheir cars in Respondent's parking lot near the drivewayentrances.Respondent has not prohibited them fromeitherstandingon its property while displaying signs orfrom parking their carsin itslot.The Union has ceasedattemptingto distribute its flyer to those entering orleaving the parking lot.The only newspaper published locally in the Tecsum-seh,Michiganareais the Weekly Tecsumseh Herald. Onoccasion, Respondent advertises in a supplement. distrib-uted with that paper, but not in the paper itself. Thereare also three radio stations covering the county whichincludes Tescumseh; Respondent does use thosestationsfor advertising purposes. It does not appear that theUnion attempted to present its message, as encompassedon the picket signs and flyer, through these media out-lets.C. Analysis and ConclusionsInvolved herein is the necessity of balancing theUnion's statutorily based right to engage in lawful con-sumer handbilling and area standards picketing5againstthe employers' private property rights "and to seek aproper accommodation between the two."Hudgens v.NLRB,424 U.S. 507, 521 (1976);Central Hardware Co. v.NLRB,407 U.S. 539, 543 (1972). As the Court noted inHudgens, "[w]hat is `a proper accommodation' in any sit-uation may largely depend upon the content and the con-text of the Section 7 rights being asserted,"s that the"locus of that accommodation .. . may fall at differingpointsalongthe spectrum depending on the nature andstrength of the respective Section 7 rights and privateproperty rights asserted in any given context."7 Further,the Court concluded, consistent with its earlier earlierdecisions inCentral HardwareandNLRB v. Babcock &Wilcox Co.,351U.S. 105 (1965), that the Board is man-dated to accommodate the Section 7 right of the oneparty with the private property rights of the other "withas little destruction of one as is consistent with the main-tenance of the other."8InGiant Food Markets,supra, the Board applied theforegoing standards to a situation bearing great similarityto theinstantcaseThere, on a privately owned tract ofland,Giant Food took over a store previously operatedby Allied. When that store had been operated by Allied,the employees had been represented by the union. Giantdirected that they leave the area from which they were attempting theirdistribution and move further out on the paved area into the public rightof way The pickets complied, without argument5 There can be no question but that the Union's handbilling and picket-ing,when viewed separately from the question of where it was conduct-ed,was lawful and protected SeeGiant Food Market, 241NLRB 727(1979), enf denied on other grounds and remanded, 663 F 2d 18 (6th Or1980)6Hudgens,supra at 5217Hudgens,supra at 5228 Babcock & Wilcoxat 112491hired none of Allied's employees and its employees wereunrepresented. The union picketed and distributed hand-bills on the sidewalk immediately in front of the Giantstore.Those signs and handbills were, in terms of bothlanguages and intent, virtually identical to the picketsigns and handbills involved herein The occupants ofthe property directed the union handbillers and picketsaway from the store entrances and off of the property.The one distinguishing factor betweenGiant Foodandthe instantcaseis that, inGiant Food,a neutral, unin-volved employer was located on the same tract of landand shared the building with Giant.The Board weighed the protected nature of theunion's picketing, the fact that the picketing was intend-ed to benefit employees represented by theunion andcould potentially benefit the employees of the primaryemployer, the fact that picketing at the entrance to thestore rather than a point further away and off Respond-ent's property would be less likely to enmesh the neutralemployer who shared the building with the primary, andthe fact that a requirement that it handbill and picket at asubstantial distance (250 feet) from the entrance wouldtoo greatly dilute the union'smessagefor it to be mean-ingful against the employer's private property rights. Itconcluded that "Respondent's property rights must yieldto the pickets' Section 7 rights", the employer's insist-ence upon removal of the pickets from its property wasfound to violate Section 8(a)(1) of the Act In reachingthis conclusion the Board noted that where the personsto whom the communication is directed are not a readilyidentifiable group, such as employees, other means ofcommunication such as the use of the mail, telephone, orpersonal contact might not afford reasonableaccess.On review of the Board's decision inGiant Food,thecourt of appeals essentially agreed with the Board's legalconclusionsHowever, it deemed "[b]oth the dilution ofmessage and enmeshingneutral employers' theories . .[to be] withoutcaseauthority and . . . without referenceto supporting facts in the record," notwithstanding thatthey had "the force of logic." Thus, finding no substan-tialevidence on the record as a whole to support theBoard's findings, the court ordered the Board's Order setaside and the case remanded for further evidence.In the instant case, thereisnoissue concerning the en-meshing ofneutralemployers. As previously noted, Re-spondent was the sole occupant of the property and themessagewas directed at Respondent's customers.9 As inGiant Food,thatmessage was intended to benefit unionmembers employed elsewhere and had the potential tobenefit Respondent's employees Also, as inGiant Food,the Union'smessagewas directed at a diverse popula-tion,Respondent's customers, a group not readily identi-fiablewhich could not reasonably be reached throughdirect personal contact, telephones, or the mail. Neither,do I believe, would it be reasonable to insist that theUnion undertake the burden and expense of a public9Respondent's contention that the Union's handbilling and picketingwas directed at Kroger, the former operator of this store, and that Re-spondent was merely a neutral employer, is without merit The Union'shandbilling and picketing were clearly directed at Respondent, the pri-mary employer 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmedia campaign when it could have no certainty or evenreasonable expectation that it would reach its intendedaudience. 1 ° Moreover, the Union's message was relative-ly detailed. It sought to inform Respondent's customersof the changes which had taken place with the change inownership in that and other stores, the effects of thosechanges on the employees, and the alternatives to shop-ping at Respondent's establishment. The Union sought togive those potential customers information on which tomake a decision as to whether or not they should favorRespondent with their business, and to inform those po-tential customers as to the stores at which they mightshop if they preferred to shop in unionized establish-ments. Such information, it is obvious, could not be fullycontained on a picket sign which a passing driver couldabsorb and understand while driving into Respondent'slot; a more detailed statement, such as the handbill, wasnecessary to impart the full message. Picketing, alone,would not suffice.The evidence proffered by the General Counsel estab-lishes that the attempted distribution of the Union'shandbills from the sides of the driveways to the occu-pants of automobiles entering the parking lot was ineffec-tive.On the other hand, the testimony of General Coun-sel'switnesses also establishes that the attempted distribu-tion of those handbills from the middle of the drivewayscaused drivers to stop their vehicles and traffic to backup into the highway thus endangering both the picketsand motorists. From this latter evidence, I must concludethat Respondent was privileged to insist that the hand-billers and pickets not stand in the driveways on its prop-erty, impeding the flow of traffic.Considering the nature of the Union's message, the ob-vious ineffectiveness of attempting to convey the fullimport of such a message on picket signs, the foregoingconclusionswith respect to distributions at the drive-ways, and the intended audience of that message, I haveno doubt but that a proper balancing of the parties'rights here would permit the Union to distribute its mes-sage in some manner and at some other places on Re-spondent'spropertyMontgomeryWard & Co.,265NLRB 60 (1982). The question here, however, is wheth-er Respondent violated Section 8(a)(1) when it directedthis group of five pickets and handbillers to leave itsproperty" i after they had gathered in and around the im-mediate area of the store entrance and precipitated, inonly 5' minutes, two customer complaints.12 On balance,Iam not convinced that the General Counsel has sus-tained its burden of proving this violation. t 3 The Unionisentitled, in the exercise of its statutory rights, to at-tempt to persuade Respondent's customers to shop else-where. I do not believe, however, that an owner ofproperty is required to surrender all access to that prop-erty to nonemployees whom it has reason to believe,from customer complaints and its own observations as tothe number and location of those individuals, are dis-couraging patronage by physically blocking or orally in-sulting its patrons. As the Board stated inMontgomeryWard &Co., 265 NLRB 60(1982), "the Union had a rightto handbill consumers on Respondent's property, and todo so effectively,while simultaneously accommodating anddisturbing as little as possible Respondent's private propertyrights."(Emphasis added.) Here, the Union gatheredwith five people in a relatively small area surroundingthe store's entrance. Neither do I believe that the proper-ty owner must bear the burden of setting the limits as tothe extent or location of the Union's activity, or to provethat the Union's conduct constituted restraint or coercionwithin the purview of Section 8(b)(1)(A). Inasmuch as itis the Union which seeks to engage in its otherwise pro-tected activity on Respondent's property, I believe thatthe proper reading of the relevant precedent, particularlythe Supreme Court decisions inBabcock & Wilcox, Hud-gens v.NLRB,andSears v.Carpenters,supra, requiresthat the Union establish the proper bounds for its activityand prove that it remained within those bounds in orderto justify its trespassory activity.Accordingly, as I find herein that Respondent did notviolate Section 8(a)(1) by ordering the Union's picketersand handbillers to leave its property under the particularcircumstances of this case, i.e, the number and locationof such handbillers and picketers at the store's entranceand in the middle of Respondent's driveways, I shall rec-ommend that the complaint be dismissed in its entirety.CONCLUSION OF LAWRespondent has not engaged in the unfair labor prac-tices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDER10 In reaching this conclusion, I note that Respondent apparently didnot consider radio or regular newspaper advertising to be worth the ex-pense It did not advertise on the radio stations and only occasionallyused the newspaper to carry its separate advertising flyer11 InGiant Foodat 729, the Board held that "a demand made by anowner or leaseholder of the property that pickets remove themselvesfrom that property is a sufficient interference with the exercise of pro-tected activity coming within ambit of Section 8(a)(1) of the Act " Athreat of forceable removal is unnecessary to invoke the Act's protection12While there was no direct evidence concerning the conduct whichprecipitated these complaints, neither was any evidence proffered to con-tradict Johnson's testimony regarding them In any event, it was on thebasis of those complaints and not on any personal observations of miscon-ductthatRespondent acted CfSeattle-FirstNational Bank,243 NLRB898 (1979), in which the Board upheld the right of employee pickets toconduct their trespassory picketing on Respondent's property, notinginter alia, that there was no evidence of misconduct.The complaintis dismissed in itsentirety.13 SeeSears,Roebuck & CovSanDiego County District Council ofCarpenters,436 U S 180, 205 (1978)In that case,the Supreme Court,dealt with the question of whether state jurisdiction over trespassory areastandards picketing was preempted by the National Labor Relations ActIn concluding that it was not, Justice Stevens, writing for the majority,drew upon the Court's experience with trespassory organizational solici-tation by nonemployees inNLRB v Babcock & Wilcox,supra, and statedthat the union bore a heavy burden to justify its trespass by showing thatno other reasonable means of communicating its message existed (or thatthe employer's access rules discriminatedagainstunion solicitation)14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses